


Exhibit 10.41
SPIRE CORPORATION
NON-QUALIFIED DEFERRED COMPENSATION PLAN
FOR ROGER LITTLE


Amended and Restated Effective as of November 17, 2011




This SPIRE CORPORATION NON-QUALIFIED DEFERRED COMPENSATION PLAN FOR ROGER LITTLE
(the "Plan") was entered into and effective as of 1st day of January, 2002, by
Spire Corporation, a corporation duly organized and existing under the laws of
the State of Massachusetts (the "Company"). The Plan was amended and restated as
of January 1, 2005, to comply with Section 409A of the Internal Revenue Code and
its regulations and has again been amended and restated as of November 17, 2011,
to make certain other changes to the Plan.


RECITALS:


WHEREAS, the Board of Directors of the Company (the "Board") recognizes that
Roger Little has contributed to the growth and success of the Company, and
desires to assure the Company of his continued employment and to compensate him
therefor; and


WHEREAS, the Board has determined that this Plan will reinforce and encourage
Mr. Little's continued attention and dedication to the Company; and


WHEREAS, the Board has determined that this Plan must be amended and restated to
comply with Section 409A of the Internal Revenue Code.


NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the Company hereby amends and restates the Plan pursuant to the
following terms and provisions.


1.    Definitions.


1.1.    Accounting Date means the last day of each calendar month and such other
date or dates as the Committee may designate from time to time as an Accounting
Date.


1.2.    Accounting Period means each period beginning on the day following an
Accounting Date and ending on the following Accounting Date.


1.3.    Amounts Not Subject to Section 409A means any Tax-Deferred Contributions
or Employer Contributions that were made before January 1, 2005.


1.4.    Amounts Subject to Section 409A means any Tax-Deferred Contributions or
Employer Contributions that were made on or after January 1, 2005.


1.5.    Beneficiary means the person or persons designated by the Participant,
upon such forms as shall be provided by the Committee, to receive payments of
the vested portion of the Participant's Accounts after the Participant's death.
If the Participant shall fail to designate a Beneficiary, or if for any reason
such designation shall be ineffective, or if such Beneficiary shall predecease
the Participant or die simultaneously with him, then the Beneficiary shall be,
in the following order of preference:


(a)    the Participant's surviving spouse, or


(b)    the Participant's estate.
    
1.6.    Change of Control



-1-

--------------------------------------------------------------------------------




(a)    For Amounts Not Subject to Section 409A: shall mean approval by the
shareholders of the Company of (a) a reorganization, merger, consolidation or
other form of corporate transaction or series of transactions, in each case,
with respect to which persons who were the shareholders of the Company
immediately prior to such reorganization, merger or consolidation or other
transaction do not, immediately thereafter, own more than 50% of the combined
voting power entitled to vote generally in the election of directors of the
reorganized, merged or consolidated company's then outstanding voting
securities, (b) a liquidation or dissolution of the Company or (c) the sale of
all or substantially all of the assets of the Company (unless such
reorganization, merger, consolidation or other corporate transaction,
liquidation, dissolution or sale is subsequently abandoned).


(b)    For Amounts Subject to Section 409A:    means the occurrence of any of
the following:


(i)    any one person, or more than one person acting as a group, acquires
ownership of equity securities of the Company that, together with equity
securities held by such person or group, constitutes more than 50% of the total
fair market value or total voting power of the equity securities of the Company;
provided, however, that if any one person, or more than one person acting as a
group, is considered to own more than 50% of the total fair market value or
total voting power of the equity securities of the Company, the acquisition of
additional equity securities by the same person or persons will not be
considered a Change of Control under this Plan. An increase in the percentage of
equity securities of the Company owned by any one person, or persons acting as a
group, as a result of a transaction in which the Company acquires its equity
securities in exchange for property will be treated as an acquisition of equity
securities of the Company for purposes of this clause (i); or


(ii)    any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by the person or persons) all or substantially all of the assets
from the Company. Notwithstanding anything to the contrary in this Plan, the
following shall not be treated as a Change of Control under this Section 1.6:


(A)    a transfer of assets from the Company to a equity owner of the Company
(determined immediately before the asset transfer);


(B)    a transfer of assets from the Company to an entity, 50% or more of the
total value or voting power of which is owned, directly or indirectly, by the
Company;


(C)    a transfer of assets from the Company to a person, or more than one
person acting as a group, that owns, directly or indirectly, 50% or more of the
total value or voting power of all the outstanding equity securities of the
Company; or


(D)    a transfer of assets from the Company to an entity, at least 50% of the
total value or voting power of which is owned, directly or indirectly, by a
person described in (C) above.


1.7.    Code shall mean the Internal Revenue Code of 1986, as amended, and
successor tax laws.


1.8.    Committee shall mean the persons designated by the Company as the
Administrative Committee for the Plan, as it may from time to time be
constituted, pursuant to Section 6.1.


1.9.    Company shall mean Spire Corporation, a Massachusetts corporation, its
successors and assigns.


1.10.    Compensation Committee shall mean the Compensation Committee of the
Board of Directors of the Company.


1.11.    Deferral Agreement shall mean the agreement entered into by the
Participant in accordance with Section 2.1 hereof pursuant to which the
Participant shall elect the amount of his Tax-Deferred Contributions (if any)
for the Plan Year.


1.12.    Disability shall mean a disability as that term is defined in the Long
Term Disability Plan of the

-2-

--------------------------------------------------------------------------------




Company, if any, or if there is no Long Term Disability Plan, disability shall
mean a physical or mental condition that renders, or is expected to render, the
Participant permanently and totally unable to perform his usual duties or any
comparable duties for the Company. The determination of the existence of a
Disability shall be made by the Committee and shall be final and binding upon
the Participant and all other parties. The Committee may require the submission
of such medical evidence, as it may deem necessary in order to arrive at its
determination.


1.13.    Effective Date of Plan shall mean January 1, 2002; however, the Plan
was subsequently amended and restated effective January 1, 2005, and was again
amended and restated effective [ ], 2011.


1.14.    Eligible Compensation shall mean the base salary and bonuses paid by
the Company to the Participant for the Plan Year.


1.15.    Employer Contributions shall mean any contributions credited to the
Participant's Account in accordance with Section 2.2 of the Plan.    


1.16.    Employer Contribution Account means the account maintained under the
Plan for the Participant that is credited with Employer Contributions. Separate
sub-accounts shall be kept for Amounts Subject to Section 409A and Amounts Not
Subject to Section 409A.


1.17.    Investment Funds means those investment options that shall from time to
time be made available as investment options under the Plan, as determined by
the Committee.


1.18.    Leave of Absence shall mean any absence authorized by the Company under
its standard personnel practices.


1.19.    Normal Retirement Age shall mean the date on which the Participant
reaches the age of sixty‑five.


1.20.    Participant shall mean Roger Little.


1.21.    Participant's Account means the total amount credited to the account
maintained in the Plan in accordance with the provisions of the Plan for the
Participant as of any Accounting Date, and which consists of his Tax-Deferred
Contributions Account and his Employer Contributions Account.


1.22.    Plan shall mean the Spire Corporation Non-Qualified Deferred
Compensation Plan for Roger Little, as herein set forth and as it may be amended
from time to time.


1.23.    Plan Year shall mean each calendar year that begins on or after January
1, 2002.


1.24.    Section 409A means Section 409A of the Code.


1.25.    Separation from Service means, as to each Participant's subaccount, the
earliest date on which a Participant has incurred a separation from service,
within the meaning of Section 409A(a)(2) of the Code, with the Service
Recipient.


1.26.    Service Recipient means the person for whom the services resulting in
the rights to compensation were performed, and with respect to whom the legally
binding right to compensation arises, and all persons with whom such person
would be considered a single employer under Section 414(b) of the Code
(employees of a controlled group of corporations), and all persons with whom
such person would be considered a single employer under Section 414(c) of the
Code (employees of partnerships, proprietorships, etc. or other entities under
common control).


1.27.    Share Account shall mean the portion of the Participant's Employer
Contributions Account to which Shares are credited pursuant to Section 2.2(b) of
this Plan.


1.28.    Shares shall mean shares of common stock of the Company, par value
$0.01 per share.



-3-

--------------------------------------------------------------------------------




1.29.    Specified Employee shall mean any Participant who, at the time of his
or her Separation from Service, is a “key employee”, within the meaning of
Section 416(i) of the Code, of any Service Recipient any of the stock in which
is publicly traded on an established securities market or otherwise. The
determination as to whether a Participant is a Specified Employee shall be
determined in a manner consistent with applicable Treasury Regulations under
Section 409A.


1.30.    Tax-Deferred Contributions means the contributions credited to the
Participant's Account under Section 2.1 of the Plan.


1.31.    Tax-Deferred Contributions Account means the account maintained by the
Company under the Plan for the Participant that is credited with the
Participant's Tax-Deferred Contributions. Separate sub-accounts shall be kept
for Amounts Subject to Section 409A and Amounts Not Subject to Section 409A.


1.32.    Trust means Spire Corporation Non-Qualified Deferred Compensation Plan
Trust for Roger Little between the Company and the Trustee.


1.33.    Trustee shall mean the persons or entity that shall from time to time
be serving as the Trustee of the Trust.


1.34.    Unforeseeable Emergency


(a)    For Amounts Not Subject to Section 409A: shall mean an unanticipated
emergency, such as a sudden and unexpected illness or accident of the
Participant or a dependent of the Participant or loss of the Participant's
property due to casualty, that is caused by an event beyond the control of the
Participant and that would result in severe financial hardship if the withdrawal
were not permitted. The need to pay the Participant's child's or grandchild's
tuition to college and the desire to purchase a home shall not be considered
unforeseeable emergencies.


(b)    For Amounts Subject to Section 409A:    shall mean a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant's spouse, the Participant's Beneficiary, or the
Participant's dependent (as defined in Section 152 of the Code, without regard
to Section 152(b)(1), (b)(2) and (d)(1)(B); loss of the Participant's property
due to casualty (including the need to rebuild a home following damage to a home
not otherwise covered by insurance, for example, not as a result of a natural
disaster); or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.


Whether an Unforeseeable Emergency has occurred shall be determined by the
Committee based on the relevant facts and circumstances of each case.


2.    Contributions.


2.1.    Tax-Deferred Contributions. The Participant, so long as he remains a
Participant, may elect (pursuant to a Deferral Agreement furnished by the
Committee prior to the beginning of the Plan Year and in accordance with
Committee rules) to reduce and defer receipt pursuant to this Plan of an amount
not to exceed one hundred percent (100%) (in whole percentages) of his base
salary and any bonuses earned during the Plan Year. Deferral Agreements are
effective on a Plan Year basis, and must be filed before the beginning of the
Plan Year to which they relate. Deferral Agreements may not be amended or
revoked after the beginning of the Plan Year. The Company shall withhold, by
payroll deduction, the Eligible Compensation deferred pursuant to this
Section 2.1 (if any) from the current Eligible Compensation payments of the
Participant and credit such withheld amounts to the Participant's Tax-Deferred
Contributions Account under the Plan. The Deferral Agreement may not be amended
or revoked during the Plan Year for which it is made.


2.2.    Employer Contributions.


(a)    For each Plan Year, the Company shall credit to the Participant's
Employer Contribution Account an amount not exceeding Two Hundred Fifty Thousand
Dollars and No Cents ($250,000), which may, in the

-4-

--------------------------------------------------------------------------------




Company's discretion, be credited in equal monthly installments throughout the
Plan Year as of the first day of each calendar month. The Company hereby agrees
that the amount to be credited for the Plan Year beginning on January 1, 2002
shall be $250,000, which shall be credited in equal monthly installments of
$20,833.33 as of the first day of each calendar month. In each Plan Year
commencing on or after January 1, 2003, the Company shall credit the full
$250,000 to the Participant's Employer Contribution Account, unless the Board
determines, reasonably and in good faith, that there is insufficient Available
Cash (as hereinafter defined) to make such contribution in full, in which case
the Company shall contribute to the Participant's Employer Contribution Account
the full amount of Available Cash. If in any Plan Year the Company fails to make
the full contribution due to a lack of Available Cash, the Company shall make
catch-up contributions in each subsequent Plan Year in an amount equal to all
Available Cash remaining after deducting the $250,000 contribution for the then
current Plan Year, until such time as the amount credited by the Company to the
Participant's Employer Contribution Account equals $250,000 times the number of
Plan Years that have elapsed. The term “Available Cash” with respect to any Plan
Year shall mean the excess of the gross receipts of the Company from whatever
source for the Plan Year immediately preceding the current Plan Year over the
sum of the following amounts: (a) the amount of cash disbursed during the Plan
Year immediately preceding the current Plan Year to make payments then due on
accrued liabilities and obligations of the Company and to pay capital
expenditures and ordinary and necessary costs and expenses incident to the
operation of the Company's business; and (b) the amount which the Board
allocates to reasonable reserves to pay costs, expenses and liabilities of the
type described in clause (a) for which the Board does not, reasonably and in
good faith, expect the Company to have the necessary cash at the time such
payments are required to be made. In addition, for each Plan Year, the Company
may credit to the Participant's Employer Contribution Account such additional
contributions, if any, as the Company shall determine based upon such criteria
(including but not limited to those listed above) as the Company, in its
discretion, shall from time to time determine.


(b)    Notwithstanding the foregoing, effective as of November 17,, 2011, the
Participant shall be given the right to make the following elections, in each
case, subject to the approval of the Compensation Committee:


(i)    The Participant may elect on or before December 31, 2011, subject to
approval by the Compensation Committee, to have all of any portion of any
amounts that should have been credited to the Participant's Employer
Contribution Account for 2010 and 2011 under Section 2.2(a) hereof (the
“2010-2011 Amount”) credited to the Participant's Employer Contribution Account
in the form of a number of Shares, rather than cash, having a Fair Market Value
on the date on which the Compensation Committee approves the election equal to
the portion of the 2010-2011 Amount that the Participant has elected, and that
the Compensation Committee has approved, to be credited in the form of Shares;
and


(ii)    The Participant may elect, subject to Compensation Committee approval,
to have all or any portion of the amount that is to be credited to the
Participant's Employer Contribution Account under Section 2.2(a) hereof for any
calendar quarter that begins on or after January 1, 2012, credited to the
Participant's Employer Contribution Account in the form of a number of Shares,
rather than cash, having a Fair Market Value on the date on which the
Compensation Committee approves such election equal to the amount elected by the
Participant, and that Compensation Committee has approved, to be credited to the
Participant's Employer Contribution Account in Shares for that calendar quarter.
Any election made by the Participant pursuant to this clause (ii) must be made
prior to the beginning of the calendar quarter to which the election relates.
Any elections made by a Participant pursuant to clauses (i) or (ii) of this
paragraph (b) shall become irrevocable on the latest date on which such election
could be made under this Section 2.2(b).


(c)    For purposes of Section 2.2(b) hereof, the Fair Market Value of a Share
as of any given date shall be the closing sale price per Share reported on a
consolidated basis for stock listed on the principal stock exchange or market on
which the Shares are traded on the date on which the Compensation Committee
approves the applicable election by the Participant.


(d)    If and to the extent that any Shares are to be credited to a
Participant's Employer Contribution Account pursuant to Section 2.2(b) hereof,
the Company shall issue the number of Shares to be so credited to the Trust as
soon as administratively practicable after the end of the calendar quarter with
respect to which those Shares are to be credited (or in the case of the election
under paragraph (b)(i) of this Section 2.2, on or before December 31, 2011).

-5-

--------------------------------------------------------------------------------




Any Shares issued pursuant to the foregoing provisions shall be issued under,
and be subject to the terms, conditions and limitations of, the Spire
Corporation 2007 Stock Equity Plan (the “2007 Plan”), or any successor plan
designated by the Compensation Committee. To the extent any Shares cannot for
any reason be issued pursuant to the 2007 Plan or any successor plan, the
remaining amount shall be deferred until such time as Shares are available for
issuance under the 2007 Plan or any successor plan, at which time such Shares
shall be credited to the Participant's Employer Contribution Account; provided,
however, that if, immediately prior to the time of distribution to the
Participant under Section 5 hereof there are remaining amounts to be contributed
to the Participant's Employer Contribution Account but insufficient Shares
available under the 2007 Plan or any successor plan with respect to such
amounts, then such remaining amounts shall be contributed to the Participant's
Employer Contribution Account in cash at that time.


3.    Vesting.


3.1.    Participant's Account. The Participant's interest in his Participant's
Account shall be fully vested and nonforfeitable at all times.


4.    Investment of Participant's Account and Trust.


4.1.    Investment. Amounts credited to a Participant's Account shall be
contributed by the Company to the Trust as soon as practicable after they are so
credited. The value of a Participant's Account shall be measured as if amounts
credited to such Account were actually invested in the Investment Funds selected
by the Participant in accordance with the Plan, and shall be credited with gains
and losses allocable thereto at such times and in such manner as shall be
determined by the Committee reasonably and in good faith. The Participant shall
elect on the Participant Election and Enrollment Form the portion of the
Participant's Account, in whole percentages, that are to be treated as if
invested in each of the Investment Funds. A Participant may, as of the first day
of each calendar quarter and in such manner as shall be permitted by the
Committee, change such election as to the investments upon which the value of
his Participant's Account is to be measured. The Company may direct the Trustees
that the assets of each Trust be invested in any one, or combination, of the
Investment Funds, or in any other investments determined by the Company,
notwithstanding the Participant's election as to the manner in which the value
of his Account is to be measured. In the event that the Investment Funds are
those that are part of a life insurance policy, then the value of the
Participant's Account shall be measured as if it were invested in the Investment
Funds selected by the Participant within a life insurance policy which could be
acquired by the Company or Trust in accordance with the Plan, and shall be
reduced by all cost of insurance and other policy costs, expenses and other
charges (including any potential charges) that are or would be incurred if such
Policy were maintained. In no event, however, shall the Company be required to
purchase or continue to maintain any such life insurance policies, or to invest
any amounts within the life insurance policy in accordance with the
Participant's election with regard to the manner in which the value of his
Account is to be measured.


Notwithstanding the foregoing, if and to the extent that amounts are credited to
the Participant's Employer Contribution Account in the form of Shares pursuant
to Section 2.2(b) of this Plan, then the value of the portion of the
Participant's Employer Contribution Account that is so credited shall be
determined based upon the Fair Market Value of the Shares so credited and except
as otherwise directed by the Compensation Committee, the Trustee shall be
required to continue to hold all Shares credited to the Share Account in Shares
until such time as those Shares are distributed to the Participant pursuant to
Section 5 of this Plan.


5.    Distributions.


5.1.    Timing of Distributions.


(a)    Participant's Account. The vested portion of the Participant's Account,
less any applicable tax withholding, shall be distributed to the Participant
commencing upon the Participant's termination of employment with the Company for
any reason, including the Participant's death, Disability or Separation from
Service. However, with respect to Amounts Subject to Section 409A, payments
commencing upon the Participant's termination of employment must also qualify as
a Separation from Service. In no event shall any distributions of Amounts
Subject

-6-

--------------------------------------------------------------------------------




to Section 409A be made under the Plan on account of the Separation from Service
of any Participant that is a Specified Employee before the date that is 6 months
after the date of the Participant's Separation from Service or, if earlier, the
date of the Participant's death, or as otherwise permitted without violating the
requirements of Section 409(A)(a)(2) of the Code. The distribution shall
commence as soon as administratively practicable after the first day of the
calendar month immediately following the date of the termination of
Participant's employment or Separation from Service with the Company but in no
event later than thirty (30) days after such termination.


(b)    Acceleration of Distributions. Distribution shall be accelerated upon the
following occurrences:


(i)    Hardship Distributions. Upon the written request of the Participant and
in the event the Committee determines that an Unforeseeable Emergency" has
occurred with respect to the Participant, the Participant may withdraw the
lesser of (1) the amount necessary to meet the emergency or (2) the value of the
Participant's Account;


(ii)    Change of Control. In the event of a Change of Control, the full amount
of the Participant's Account shall be distributed to the Participant as soon as
administratively practicable following the Change of Control, unless the Board
of Directors of the Company as constituted immediately prior to the Change of
Control shall otherwise provide (and then only to the extent it will not violate
Section 409A for Amounts Subject to Section 409A) but in no event later than ten
(10) days after such Change of Control; or


(iii)    Callable Rights. For Amounts Not Subject to Section 409A, the
Participant may request all or a portion of his Tax‑Deferred Contributions
Account, and his vested Employer Contributions Account, for reasons other than
an Unforeseeable Emergency, subject to the following restrictions: (1) only
eighty percent (80%) of the amount requested by the Participant, less applicable
tax withholding, shall be distributed to the Participant and the remaining
twenty percent (20%) of the amount requested shall be forfeited, and (2) no
further Tax-Deferred Contributions or Employer Contributions shall be made under
the Plan on behalf of the Participant. Callable Rights shall not apply for
Amounts Subject to Section 409A.


For Amounts Subject to Section 409A, in no event shall the acceleration of the
time or schedule of any payment under the Plan be permitted, except to the
extent that such acceleration would not violate Section 409A of the Code and the
Treasury Regulations thereunder.


5.2.    Form of Distribution.


(a)    The distribution to the Participant shall be made in cash either (i) in a
lump sum distribution or (ii) in up to twenty (20) consecutive quarterly
installments, as elected by the Participant. Each quarterly installment shall be
equal to the remaining value of the Participant's Account being distributed
multiplied by a fraction, the numerator of which is 1 and the denominator of
which is the number of quarterly installments remaining to be paid. The
Participant may elect, on a form provided by the Committee, the form in which
his Participant's Account is to be distributed under this Section 5.2; provided,
however, that no such election, or change in any election, shall be given effect
unless it is made at least one year prior to the date on which distribution of
the Participant's Account commences. In the event that the Participant fails to
make an election, then distribution shall be made in the form of a lump sum. For
Amounts Subject to Section 409A, the Participant shall elect the form of
distribution of benefits on a form filed before the beginning of the Plan Year
to which they relate.


(b)    Except as otherwise determined by the Compensation Committee, any
distributions made from the Participant's Share Account shall be made in the
form of Shares, and any other distributions from the Participant's Account shall
be made in the form of cash.


5.3.    Distribution to Beneficiary. If a Participant dies before distribution
of the entire vested portion of the Participant's Accounts has been made to him,
the remaining vested portion of his Participant's Account, less applicable
withholding taxes, shall be distributed to the Participant's Beneficiaries in a
lump sum distribution in cash.



-7-

--------------------------------------------------------------------------------




5.4.    Participant Elections. For Amounts Subject to Section 409A, the
following rules shall apply with respect to any of the foregoing elections: (i)
any change in the Participant's election shall not take effect until at least 12
months after the date on which the election is made; (ii) in the case of a
payment other than on account of the Participant's death or Disability or on
account of an Unforeseeable Emergency, the first payment with respect to which
such election is made must be deferred for a period of not less than 5 years
from the date such payment otherwise would have been made; and (iii) any
election must be made not less than 12 months prior to the date that the first
payment is scheduled to be paid. For purposes of the foregoing rules, the term
“payment” refers to each separately identified amount (i.e., an amount that may
be objectively determined) to which a Participant is entitled to payment under
the Plan on a determinable date, and includes amounts applied for the benefit of
the Participant. Payments in the form of installments shall be treated as a
right to series of separate payments.


5.5    Delay in Distributions. For Amounts Subject to Section 409A, payment of
benefits under the Plan may be delayed to the extent permitted without violating
the requirements of Section 409A of the Code, or the Treasury Regulations
thereunder, as follows, provided that the Committee treats all payments to
similarly situated Participants on a reasonably consistent basis:


(i) Payments Subject to Code Section 162(m). A payment may be delayed if the
Service Recipient reasonably anticipates that if the payment was made as
scheduled, the Service Recipient's deduction with respect to such payment would
not be permitted due to the application of Section 162(m) of the Code. In such
an event, the payment shall be made in the first taxable year of the Service
Recipient in which the Service Recipient reasonably anticipates, or should
reasonably anticipate, that if the payment were made in that year, the deduction
of such payment would not be barred by the application of Section 162(m) of the
Code. In the event this provision is subsequently removed from the Plan, the
removal must be effective only with respect to amounts deferred after the Plan
is amended to remove the provision.


(ii) Payments That Would Violate Federal Securities Laws or Other Applicable
Law. A payment may be delayed if the Service Recipient reasonably anticipates
that the maker of the payment would violate a Federal securities law or other
applicable law. In such an event, payment shall be made at the earliest date at
which the Service Recipient reasonably anticipates that the making of the
payment would not cause such violation.


(iii) Other Events or Conditions. A payment may be delayed upon such other
events and conditions as the IRS may prescribe in generally applicable published
guidance.


6.    Administration.


6.1.    Administrative Committee. The Company shall appoint a Committee for the
administration of the Plan consisting of one or more persons. Any Committee
member may, but need not, be an officer or employee of the Company and each
shall serve until his successor shall be appointed in like manner. Any member of
the Committee may resign by delivering his written resignation to the Company.
The Company may remove any member of the Committee at any time.


6.2.    Powers and Duties. The Committee generally shall be responsible for the
management, operation, interpretation and administration of the Plan. The
Committee shall:


(a)    Establish procedures for allocation of responsibilities of the Plan which
are not allocated herein;


(b)    Construe all terms, provisions, conditions and limitations of the Plan
and make all factual determinations relating to the Plan;


(c)    Correct any defect, supply any omission, or reconcile any inconsistency
that may appear in the Plan and make all factual determinations relating to the
Plan;


(d)    Determine the amount, manner, and time of payment of any benefits
hereunder and prescribe

-8-

--------------------------------------------------------------------------------




procedures to be followed by the Participants and/or his Beneficiary to obtain
benefits; and


(e)    Perform such other functions and take such other actions as may be
required by the Plan or as may be necessary or advisable to accomplish the
purposes of the Plan.


The Company shall furnish the Committee with all data and information available
which the Committee may reasonably require in order to perform its functions
hereunder. The Committee may rely without question upon any such data or
information furnished by the Company. Any interpretation or other decision made
by the Committee shall be final, binding and conclusive upon all persons in the
absence of clear and convincing evidence that the Committee acted arbitrarily
and capriciously.


6.3.    Agents. The Committee may appoint a Secretary who may, but need not, be
a member of the Committee, and may employ such agents for clerical and other
services, and such counsel, accountants and other professional advisors as may
be required for the purpose of administering the Plan. The Committee may rely on
all tables, valuations, reports, certificates and opinions furnished by its
agents.


6.4.    Procedures. A majority of the Committee members shall constitute a
quorum for the transaction of business. No action shall be taken except upon a
majority vote of the Committee. An individual shall not vote or decide upon any
matter relating solely to himself or vote in any case in which his individual
right or claim to any benefit under the Plan is particularly involved. In any
case in which a Committee member is so disqualified to act, and the remaining
members cannot agree on an issue, the Company shall appoint a temporary
substitute member to exercise all of the powers of the disqualified member
concerning the matter in which he is disqualified.


6.5.    Claims Procedure. In the event that the Participant or his Beneficiary
claims to be entitled to benefits under the Plan and the Board determines that
such claim should be denied in whole or in part, the Board shall, in writing,
notify such claimant within ninety (90) days of receipt of such claim that his
claim has been denied, setting forth the specific reasons for such denial. Such
notification shall be written in a manner reasonably expected to be understood
by the Participant or Beneficiary and shall set forth the pertinent sections of
the Plan relied on, and where appropriate, an explanation of how the claimant
can obtain review of such denial.


Within sixty (60) days after the mailing or delivery by the Committee of such
notice, such claimant may request, by mailing or delivery of written notice to
the Committee, a review and/or hearing by the Committee of the decision denying
the claim. If the claimant fails to request such a review and/or hearing within
such sixty (60) day period, it shall be conclusively determined for all purposes
of this Plan that the denial of such claim by the Committee is correct. If such
claimant requests a hearing within such sixty (60) day period, the Committee
shall designate a time (which time shall not be less than seven (7) nor more
than sixty (60) days from the date of such claimant's notice to the Committee)
and a place for such hearing, and shall promptly notify such claimant of such
time and place. A claimant or his authorized representative shall be entitled to
inspect all pertinent Plan documents and to submit issues and comments in
writing. If only a review is requested, the claimant shall have sixty (60) days
after filing a request for review to submit additional written material in
support of the claim. After such review and/or hearing, the Committee shall
promptly determine whether such denial of the claim was correct and shall notify
such claimant in writing of its determination with sixty (60) days after such
review and/or hearing or after receipt of any additional information submitted.


6.6.    Indemnification. The Company shall indemnify each Committee member
against any liability or loss sustained by reason of any act or failure to act
made in good faith, including, but not limited to, those in reliance on
certificates, reports, tables, opinions or other communications from any company
or agents chosen by the Committee in good faith. Such indemnification shall
include attorneys' fees and other costs and expenses reasonably incurred in
defense of any action brought by reason of any such act or failure to act.


6.7.    Participant Bound. Any action with respect to the Plan taken by the
Committee, the Company or the Trustee or any action authorized by or taken at
the direction of the Committee, the Company or the Trustee shall be conclusive
upon the Participant and/or his Beneficiaries entitled to benefits under the
Plan.



-9-

--------------------------------------------------------------------------------




6.8.    Receipts and Release. Any payment to the Participant and/or his
Beneficiary in accordance with the provisions of the Plan shall, to the extent
thereof, be in full satisfaction of all claims against the Company, the
Committee and the Trustee under the Plan, and the Committee may require such
Participant or Beneficiary, as a condition precedent to such payment, to execute
a receipt and release to such effect prior to the date on which the payment
otherwise would be made pursuant to the terms of this Plan. If the Participant
and/or his Beneficiary is determined by the Committee to be incompetent by
reason of physical or mental disability (including minority) to give a valid
receipt and release, the Committee may cause the payment or payments becoming
due to such person to be made to another person for his or her benefit without
responsibility on the part of the Committee, the Company or the Trustee to
follow the application of such funds.


7.    Miscellaneous.


7.1.    Unfunded Plan. The obligations of the Company under this Plan shall be
paid from the general assets of the Company and not from any particular fund. It
is intended that this Plan shall constitute an "unfunded" plan for a select
group of management or highly compensated employees under the Employee
Retirement Income Security Act of 1974, as amended. If the Company purchases any
life insurance policies, or makes any other investments, either directly or
through the Trust, such policies (and any amounts invested by the Participating
Company therein) and any other investments of the Company or the Trust shall be
subject to the claims of the Company's creditors. Nothing contained in this Plan
shall be interpreted to grant to the Participant or his Beneficiary, any right,
title or interest in any property of the Company or the Trust.


7.2.    Successor Plan. In the event that the Participant ceases to participate
in this Plan, but commences participation under any other non-qualified deferred
compensation plan maintained by the Company (the “Successor Plan”), then the
Participant's Account under this Plan shall, in the discretion of the Company
and so long as the Participant consents, cease to be governed by this Plan and
instead shall be governed by the provisions of the Successor Plan.


7.3.    Impact on Other Participant Benefits. This Plan shall not be construed
to impact or cause the denial of any benefits to which the Participant may be
entitled under any other welfare or benefit plan of the Company.


7.4.    Other Plans. Payments made to the Participant under this Plan shall not
be includable as salary or compensation for purposes of determining the amount
of employee benefits under any other retirement, pension, profit-sharing or
welfare benefit plans of the Company.


7.5.    Tax Withholding. The Committee and/or the Trustee shall withhold from
any contribution to, amounts accumulated under, or distribution from, the Plan
or Trust such amounts as the Committee or the Trustee shall be determined to be
appropriate for Federal, State or local taxes attributable thereto.
7.6.    Governing Law. To the extent not preempted by the laws of the United
States, the construction, validity and administration of the Plan shall be
governed by the laws of the Commonwealth of Massachusetts without reference to
the principles of conflicts of law therein.


7.7.    No Assignment. The right to receive payment of any benefits under the
Plan shall not be transferred, assigned or pledged other than to the
Participant's Beneficiary following the Participant's death.


7.8.    Severability. If any provision of this Plan is found, held or deemed to
be void, unlawful or unenforceable under any applicable statute or other
controlling law, the remainder of the Plan shall continue in full force and
effect.


7.9.    Headings and Subheadings. Headings and subheadings in this Plan are for
reference only. In the event of a conflict between a heading or subheading and
the content of an article or paragraph, the content shall control.


7.10.    Gender. The masculine, as used herein, shall be deemed to include the
feminine and the singular to include plural, except where the context requires a
different construction.


7.11.    Amendment and Termination.

-10-

--------------------------------------------------------------------------------






(a)    General Rule. This Plan may be amended or terminated in any respect at
any time by the Company with the consent of the Participant; provided, however,
that no amendment or termination of the Plan shall be effective to reduce any
benefits that accrue before the adoption of such amendment or termination. In
the event that the Plan is terminated, then, to the extent permitted without
violating the requirements of Section 409A for Amounts Subject to Section 409A,
distributions shall be made to the Participant and/or his Beneficiary of the
vested portion of the Participant's Account in a single lump sum payment as soon
as practicable following such termination, notwithstanding any elections by the
Participant with regard to the timing or form of in which benefits are to be
paid. If and to the extent that the Company does not accelerate the timing of
distributions on account of the termination of the Plan pursuant to the
preceding sentence, payment of any remaining benefits under the Plan shall be
made at the same times and in the same manner as such distributions would have
been made based upon the most recent effective elections made by Participants
and Beneficiaries, and the terms of the Plan, as in effect at the time the Plan
is terminated.


(b)    Termination and Liquidation Subject to Certain Conditions. If and to the
extent otherwise permitted by Section 409A and the Treasury Regulations
thereunder, the Company may terminate and liquidate the Plan if the following
requirements are met:
(i) the termination and liquidation does not occur proximate to a downturn in
the financial health of any Service Recipient;


(ii) the Company and the other Service Recipients terminate and liquidate all
agreements, methods, programs and other arrangements sponsored by the Service
Recipients that would be aggregated with any terminated and liquidated
agreements, methods, programs, and other arrangements under Section 1.409A-1(c)
of the Treasury Regulations if the Participant had deferrals of compensation
under all of the agreements, methods, programs, and other arrangements that are
terminated and liquidated;


(iii) no payments in liquidation of the Plan are made within 12 months of the
date the Company takes all necessary action to irrevocably terminate and
liquidate the Plan, other than payments that would be payable under the terms of
the Plan if the action to terminate and liquidate the Plan had not been taken;


(iv) all payments are made within 24 months of the date the Company takes all
necessary action to irrevocably terminate and liquidate the Plan; and


(v) neither the Company nor any other Service Recipient adopts a new plan that
would be aggregated with any terminated and liquidated plan under applicable
Treasury Regulations if the same Participant participated in both plans, at any
time within three years following the date that the Company takes all necessary
action to irrevocably terminate and liquidate the Plan.


7.12.    No Employment Contract. This Plan does not constitute a contract of
employment or impose on the Participant or the Company any obligations to retain
the Participant as an employee, to change the status of the Participant's
employment, or to change the Company's policies regarding termination of
employment.


7.13    Limited Restriction on Setting Aside or Reserving Assets.
Notwithstanding the foregoing, for Amounts Subject to Section 409A, if the
Participant is an “applicable covered employee”, then no amounts credited to
that Participant's Account shall be transferred to a trust or otherwise set
aside or reserved pursuant to any other arrangement during any “restricted
period” with respect to a single-employer defined benefit plan (a “DB Plan”).
For these purposes:


(a)    “restricted period” means (A) any period during which the DB Plan is in
at-risk status, as defined in Section 430(i) of the Code; (B) any period in
which the plan sponsor of the DB Plan is a debtor in a case under Title 11,
United States Code, or similar Federal or State law, and (C) the 12 month period
beginning on the date which is six months before the termination date of the DB
Plan if, as of the termination date, the assets of the DB Plan are not
sufficient for pay all benefit liabilities (within the meaning of Section 4041
of ERISA) under the DB Plan;


(b)    “applicable covered employee” means any (A) covered employee of the plan
sponsor of the

-11-

--------------------------------------------------------------------------------




DB Plan; (B) covered employee of any member of a controlled group that includes
the plan sponsor, and (C) former employee who was a covered employee at the time
of termination of employment with the plan sponsor of the DB Plan or any member
of a controlled group that includes the plan sponsor; and


(c)    “covered employee” means an individual described in Section 162(m)(3) of
the Code or an individual subject to the requirements of Section 16(a) of the
Securities Exchange Act of 1934.


7.14    Compliance with Section 409A. With respect to Amounts Subject to Section
409A, and to the extent the Committee otherwise deems necessary, this Plan shall
be construed in an manner consistent with the applicable requirements of Section
409A, and the Committee, in its sole discretion and without the consent of any
Participant or Beneficiary, may amend the provisions of this Plan if and to the
extent that the Committee determines that such amendment is necessary or
appropriate to comply with the applicable requirements of Section 409A of the
Code.


IN WITNESS WHEREOF, the Company has caused the Plan to be executed the day and
year first above written.


AGREED:


By:     /s/ Roger G. Little
Name:    Roger G. Little




SPIRE CORPORATION                


By:     /s/ Robert Lieberman
Name:    Robert Lieberman
Title:    CFO & Treasurer



-12-

--------------------------------------------------------------------------------




SPIRE CORPORATION
NON-QUALIFIED DEFERRED COMPENSATION PLAN FOR ROGER LITTLE


ELECTION AND BENEFICIARY DESIGNATION FORM




Roger G. Little    Social Security Number:                 




SALARY REDUCTION AND DEFERRAL ELECTION


I hereby elect to reduce (if any):


o         the Base Salary otherwise payable to me by the Company for the period
from January 1, 20____ through December 31, 20____ by ____% (insert whole
percentage up to 100%).


o         the Bonus, if any, payable to me by the Company for the year ending
December 31, 20__ by ____% (insert whole percentage up to 100%).


I understand that the Company shall withhold from payment to me and contribute
the amount of any Base Salary and Bonus reduction I have elected into the Spire
Corporation Non‑Qualified Deferred Compensation Plan for Roger Little (the
“Non‑Qualified Plan”), as Tax‑Deferred Contributions, subject to the terms and
conditions of the Non‑Qualified Plan. I further understand that the Company will
withhold all appropriate withholding taxes applicable to Social Security (FICA)
in addition to the deferred amounts. By signing this election, I acknowledge
that my election is irrevocable and must be made by no later than .
INVESTMENT ELECTION
I hereby elect to have the value of my Account under the Non‑Qualified Plan
measured as if such amounts were invested in the following mutual funds:


(a) _____________________________
______ %
(b) _____________________________
______ %
(c) _____________________________
______ %
(d) _____________________________
______ %
 
  100% (percentages must add up to 100%)



This election may be changed only at the times and in the manner specified from
time to time by the Plan Committee.


Date: ________________                Signature:
___________________________________
Roger G. Little





--------------------------------------------------------------------------------




BENEFICIARY DESIGNATION
I hereby revoke all prior designations (if any) of primary beneficiaries and
secondary beneficiaries and I hereby designate the following person or persons
as the primary and secondary beneficiaries of my benefits payable under the
Non‑Qualified Plan by reason of my death.
Primary Beneficiary(ies) [include address and relationship]:
    
    
    


Secondary Beneficiary(ies) [include address and relationship] (if no Primary
Beneficiary Survives Me):
    
    
    


You may revoke or change this beneficiary designation at any time on forms
provided by the Plan Committee.
Date: ________________                Signature:
___________________________________
Roger G. Little





--------------------------------------------------------------------------------




SPIRE CORPORATION
NON-QUALIFIED DEFERRED COMPENSATION PLAN
FOR ROGER LITTLE


FORM OF DISTRIBUTION ELECTION
I hereby elect that distribution of my benefits under the Non‑Qualified Plan
attributable to amounts deferred or contributed after December 31, 20____ for
the 20____ calendar years be made in the following form, in accordance with the
terms of the Plan.
________    o Lump sum payment
Initial
________    o In _____ (insert number from 2 to 20) quarterly installments
Initial
In order to comply with Section 409A(a)(2)(B)(i) of the Internal Revenue Code, I
understand that distributions under the Non‑Qualified Plan shall not begin prior
to the date which is 6 months after my date of separation from service to the
extent that I am a “specified employee.”
I understand that any election, or change in my election, as to the form of my
distribution shall be subject to the following rules: (i) any change in election
shall not take effect until at least 12 months after the date on which the
election is made; (ii) in the case of a payment other than on account of death
or Disability or on account of an Unforeseeable Emergency, the first payment
with respect to which such election is made must be deferred for a period of not
less than 5 years from the date such payment otherwise would have been made; and
(iii) any election must be made not less than 12 months prior to the date that
the first payment is scheduled to be paid.
The Plan Committee shall take all steps necessary for this election to satisfy
the requirements of Section 409A of the Internal Revenue Code, and all
regulations and guidance issued thereunder.
Date: ________________                Signature:
___________________________________
Roger G. Little





